*856MEMORANDUM **
Oscar Castillo-Ramirez appeals from the 24-month sentence imposed following his guilty-plea conviction for transportation of illegal aliens and aiding and abetting, in violation of 8 U.S.C. § 1324(a)(l)(A)(ii), (a)(l)(A)(v)(II). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Castillo-Ramirez contends the district court proeedurally erred by: (1) declining to compare his conduct to similar conduct in other cases; (2) failing to provide sufficient reasons for imposing a sentence six months above the Guidelines range; and (3) relying on clearly erroneous facts. These contentions are belied by the record. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
Castillo-Ramirez also contends that his sentence is substantively unreasonable. In light of the totality of the circumstances of this case and the factors set forth in 18 U.S.C. § 3553(a), the sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); Carty, 520 F.3d at 991-93.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.